Citation Nr: 1810680	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 

FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entrance into service, and VA has not rebutted the presumption of soundness; and the Veteran has a current diagnosis of an acquired psychiatric disorder which manifested during a period of service.

2.  The weight to the evidence does not establish a medical nexus between an in-service incurrence and a current diagnosis of bilateral hearing loss, and the Veteran did not manifest bilateral hearing loss within one year of separation of service or continuity of symptomology since separation of service.

3.  The Veteran has a current diagnosis of tinnitus which has manifested since separation of service.

4.  The Veteran testified at a personal hearing before the Board on September 6, 2017 in which he expressed his desire to withdraw the issue of entitlement to service connection for sarcoidosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for withdrawal of the issue of entitlement to service connection for sarcoidosis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records and medical opinions have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system such as hearing loss and tinnitus, that become manifest to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309.  



Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran is presumed to have entered service in sound condition, because his service entrance examination found him to be psychiatrically normal, and no psychiatric disability was noted on the enlistment physical report.  38 C.F.R. § 3.304(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet.App. at 234; 38 U.S.C. § 1111.  

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that a psychiatric disability was not noted upon entry into service.  Accordingly, presumption of soundness applies as to the Veteran's acquired psychiatric disability.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's acquired psychiatric disability preexisted service, it must find (1) that clear and unmistakable evidence shows that scoliosis preexisted service; and (2) that clear and unmistakable evidence shows that his acquired psychiatric disability was not aggravated by service.  Horn, 25 Vet.App. at 234.  

Here, the Veteran underwent a VA examination in July 2013, at which he was diagnosed with a pre-existing acquired psychiatric disorder that manifested during a period of service and was aggravated by that period of service.  It was noted that several events, namely the deaths of the Veteran's mother and grandmother and his being court-martialed, albeit being found not guilty, significantly impacted and brought on his schizophrenia.

Thus, while this opinion suggests the presence of a pre-existing psychiatric condition, rebutting the presumption of soundness is a two prong test; and while this opinion suggests that the Veteran's acquired psychiatric disorder pre-existed service, the presumption of soundness has not been rebutted, because the July 2013 VA examination indicates that clear and unmistakable evidence does not demonstrate that his acquired psychiatric disorder was not aggravated by a period of service.  38 C.F.R. § 3.304(b).  

As such, the presumption of soundness remains unrebutted, and the Veteran has a current acquired psychiatric disorder that first manifested during a period of service based on his testimony and statements in the record, which are confirmed by the medical professionals who have treated the Veteran.  Therefore, service connection for an acquired psychiatric disorder is granted.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  As will be explained below, the weight of the evidence indicates that the Veteran is not entitled to service connection for bilateral hearing loss.

In addition to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As is discussed below, the weight of the evidence is not sufficient to demonstrate a medical nexus between the Veteran's bilateral hearing loss and his military noise exposure.  Furthermore, the Veteran was not diagnosed with bilateral hearing loss within one year of separation of service,  and continuity of symptomology since seperation of service have not been established.

The Veteran's service treatment records are silent for reports of or treatment for hearing loss.  During a medical examination conducted in May 1982, the Veteran's ears were evaluated as normal.  In a survey of medical history conducted contemporaneously with the examination, the Veteran denied having or ever having had ear trouble or hearing loss.  The Veteran also underwent audiometric testing, and the results are as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
0
0
0
15

The Veteran separated from service in October 1983, but the Veteran continued to serve in the reserves and subsequently underwent a number of reserve medical examinations.  

During a reserve examination conducted in June 1985, the Veteran's ears were evaluated as normal.  In a survey of medical history conducted contemporaneously with the examination, the Veteran denied having or ever having had ear trouble or hearing loss.  The Veteran did not undergo audiometric testing at the time.

During a medical examination conducted in May 1987, the Veteran's ears were evaluated as normal.  In a survey of medical history conducted contemporaneously with the examination, the Veteran denied having or ever having had ear trouble or hearing loss.  The Veteran also underwent audiometric testing, and the results are as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
10
15
10
10
5

The record is silent for any reports as to the Veteran's hearing acuity until December 1997.  The Veteran reported that he was having trouble hearing in a psychological examination conducted in December 1997 at the request of the Michigan Disability Determination Service.

In January 1998, the Veteran underwent a physical evaluation while he was pursuing a claim for SSA benefits.  The Veteran was not explicitly evaluated for hearing loss, but the provider made an in depth description of his reported depression, back injury, and hemorrhoids and indicated, with the exception of those previously mentioned issues, the Veteran was negative for additional health problems.  Hearing loss was not identified as a problem.

In a September 2002 SSA work history report, the Veteran reported that over the previous 15 years (from approximately 1987 to 2002) the Veteran worked in a number of industrial occupations including positions that required working with tools and machines.

The Veteran denied that he was having trouble hearing in a psychological examination conducted in March 2004 at the request of the Michigan Disability Determination Service.

The Veteran submitted a written statement in November 2012 reporting that he had developed hearing loss and tinnitus as a result of military noise exposure including being in the vicinity of missile launches as well as while driving tracked vehicles.  The Veteran indicated that he wore hearing protection at the time, but that it was ineffective.  The Veteran reiterated these contentions in subsequent written statements.

The Veteran underwent a VA audiometric examination in February 2013.  The examiner indicated that the Veteran's claimed hearing loss and tinnitus were less likely than not related to a period of service.  The examiner indicated that audiometric testing conducted after separation of service in 1985 and 1987 indicated that the Veteran's hearing was normal.  The examiner indicated that pertinent medical literature of record indicates that hearing loss is not a condition that manifests years after military noise exposure.

The Veteran underwent a VA psychiatric examination in July 2013.  The Veteran indicated that he worked at a carpet store in 2000 and as a grounds keeper in 2003.

The Veteran submitted a written statement in April 2013 from his step daughter who indicated that she had known the Veteran for 18 years (since approximately 1995).  She indicated that the Veteran had difficulty hearing and reported ringing in his ears ever since she knew him.

The Veteran submitted a written statement in April 2013 from his spouse.  She indicated that she had known the Veteran since the 1980s and, between the 1980s and 1995, the Veteran manifested hearing loss and reported ringing in his ears.

The Veteran testified at a personal hearing before the Board in September 2017.  The Veteran reported that he had a current diagnosis of bilateral hearing loss, and that he needed to use hearing aids.  The Veteran indicated that his current hearing loss was due to military noise exposure including as the result of being in the vicinity of missile launches.  The Veteran admitted that he sometimes wore hearing protection in-service, and the Veteran reported tinnitus since separation of service.  See Transcript.  He also acknowledged that as of the time of the hearing, he had never been diagnosed with hearing loss in either ear for VA purposes.  

The Veteran underwent a private hearing evaluation in September 2017.  The provider diagnosed the Veteran with bilateral hearing loss and tinnitus, and opined that these conditions were the direct result of military noise exposure including explosions and blasts.  The Veteran's word recognition scores were 90 percent bilaterally, but it is unclear from the record what kind of word list was used.  The Veteran also underwent audiometric testing, and the results are as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
100
75
90
95
110
LEFT
100
90
95
105
110

As the record currently stands, the weight of the evidence is simply against a finding that the Veteran's bilateral hearing loss should be service connected.  The Veteran currently has bilateral hearing loss for VA purposes, such is not in dispute.  Furthermore, the Veteran has provided credible reports of military noise exposure.  The presence of military noise exposure and a current diagnosis of hearing loss alone, however, are not sufficient to establish service connection.  Rather it must be shown that the military noise exposure caused the hearing loss.  Here, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence, and the Veteran's bilateral hearing loss is not shown to have started within a year of separation.  

The Veteran's treatment records are silent for reports of hearing loss.  The Board notes that the Veteran has provided lay evidence in both his personal statements and in his oral testimony as well as in statements from his family that he manifested hearing loss since separation of service.  Unfortunately, the Board cannot afford these opinions much weight, because hearing loss for VA purposes is a matter of medical complexity as determined by precise audiometric testing; and neither the Veteran nor his family have any demonstrated medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's ears were evaluated as normal years after separation from service, and there is no contemporaneous record of any hearing problems until 1997 more than a decade after service; during which time the Veteran was exposed to significant civilian noise exposure as demonstrated by his work history described in his SSA records.  Additionally, the Veteran admitted that he had access to hearing protection while he was exposed to noise in-service.  

The Board notes the record contains a private opinion indicating that the Veteran's hearing loss is related to a period of service.  Nevertheless, the Board cannot afford this opinion great weight, because the provider does not explain what facts, data, principles, or methods explain how the Veteran could have had normal hearing for years after separating from service if his current hearing loss was related to noise exposure.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The failure to address this critical question limits the weight that can be afforded the opinion, particularly in light of the well-reasoned and well-supported VA medical opinion from 2013.  

Specifically the February 2013 examination report contained significant rationale for the opinion, indicating that the Veteran's bilateral hearing loss was not related to a period of service, because the Veteran's hearing was normal for several years after separation of service, and that pertinent medical literature indicated that the onset of hearing loss is not delayed.  The Board finds this opinion credible and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  See Nieves-Rodriguez.  Therefore the weight of the evidence is not sufficient to demonstrate a medical nexus between and in-service incurrence and the Veteran's bilateral hearing loss.  Finally, the Board notes that the record does not contain a diagnosis of bilateral hearing loss within one year of service.  

The Board is certainly appreciates the Veteran's service to his country and his community as a member of the armed forces.  The fact remains, however, that audiometric testing for years after separation from service was normal, and no hearing loss as demonstrated by audiometric testing was reported for over a decade thereafter; during a period of time when the Veteran was presumably exposed to considerable noise.

Here, the weight of the probative evidence of record is simply not sufficient to demonstrate that the criteria for service connection have been met.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.

Tinnitus

At issue is whether the Veteran is entitled to service connection for tinnitus.  The weight of the evidence indicates that the criteria for service connection have been met.

The Veteran indicated in written statements and in treatment records that he began to manifest tinnitus due to military noise exposure; and tinnitus continued to manifest ever since.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, and he has credibly reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms.  Additionally, the Veteran's reports were corroborated by statements from his family members indicating that the Veteran reported ringing in his ears since separation of service.  

In reaching this conclusion, the Board acknowledges that a VA examiner found that it was not likely that the Veteran's tinnitus was related to his military service.  The Board, however, finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, and these statements sufficiently refute the basis of the examiner's conclusion.  Additionally, a provide medical opinion indicates that the Veteran's tinnitus was related to a period of service.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  

Sarcoidosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issue of entitlement to service connection for sarcoidosis and, hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

Service connection for an acquired psychiatric disorder is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

The issue of entitlement to service connection for sarcoidosis is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


